UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4270


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRICK KENTAY JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00396-F-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrick Kentay Johnson pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(2012), and was sentenced to 115 months of imprisonment.                      On

appeal, Johnson’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious    issues     for   appeal     but    questioning    whether      the

district court procedurally erred because it did not adequately

address Johnson’s non-frivolous arguments in support of a lower

sentence.     The Government has filed a motion to dismiss the

appeal.     For the reasons that follow, we dismiss in part, and

affirm in part.

            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).               We generally will enforce a

waiver if the record establishes that the waiver is valid and

that the issue being appealed is within the scope of the waiver.

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

A defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”      United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).         Our review of the plea agreement and the

transcript    of   the   Fed.   R.   Crim.   P.   11   hearing   leads   us    to

conclude that Johnson knowingly and voluntarily waived his right

to appeal his sentence, except for any sentence in excess of the

                                       2
applicable    advisory        range      that    is    established        at    sentencing.

Here,   Johnson’s        115-month       sentence       was   within      the    middle     of

advisory     Sentencing         Guidelines            range      established         at    his

sentencing hearing.            Because the Government seeks to enforce

this valid waiver, the waiver was reviewed at Johnson’s plea

hearing, the plea hearing was conducted in compliance with Fed.

R. Crim. P. 11, and Johnson’s sentence is clearly within the

waiver’s     scope,      we   grant       the    motion       to      dismiss    in       part,

dismissing the appeal of Johnson’s sentence.

             We have reviewed Johnson’s remaining pro se claims and

the entire record in accordance with Anders and have found no

meritorious issues for appeal outside the scope of the waiver.

Finally, we decline to reach Johnson’s claims of ineffective

assistance     of    counsel.       Unless       an     attorney’s        ineffectiveness

conclusively       appears     on   the    face       of   the     record,      ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,   such      claims     should      be    raised      in      a   motion      brought

pursuant     to     28   U.S.C.     §    2255     (2012),        in    order    to    permit

sufficient        development       of    the     record.             United    States      v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                           Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should



                                             3
be raised, if at all, in a § 2255 motion.                       Accordingly, we

affirm Johnson’s conviction.

           This court requires that counsel inform Johnson, in

writing,   of    the   right     to   petition   the    Supreme   Court    of   the

United States for further review.                If Johnson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Johnson.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court   and

argument would not aid the decisional process.



                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                         4